Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered October 22, 2002, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had *599committed an act which, if committed by an adult, would constitute the crime of criminal possession of marijuana in the fifth degree, and placed him on probation for two years, unanimously affirmed, without costs.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The officer testified that he observed appellant on the sidewalk, holding an unlit, inch-long object described by the officer as a “burnt marijuana cigar” or “blunt,” which appellant promptly placed in his pants pocket upon the approach of the police, and which was ultimately found to contain marijuana. This testimony established that appellant possessed marijuana in a public place, and that the marijuana was “open to public view” (Penal Law § 221.10 [1]; cf. Matter of Camille H., 215 AD2d 143 [1995]). Contrary to appellant’s argument, we find nothing in the statute that can be read to require proof that the general public would be likely to recognize the particular object displayed as a device for smoking marijuana. Marijuana is smoked in various wrappers and devices that conceal the actual marijuana plant material, and we see no reason to make a violation of the statute turn on the type of device employed. Concur — Buckley, P.J., Tom, Saxe, Sullivan and Rosenberger, JJ.